Citation Nr: 0410034	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  98-17 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
bilateral ankle fracture.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March to May 1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, which denied the claims on 
appeal.

After a review of the claims file, the Board finds that a remand 
is in order.  This appeal will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify you if further action is required on your part.


REMAND

The Board notes that there is a conflict in the medical opinions 
on the issue of whether the veteran's pre-service feet/ankle 
disorder was aggravated by military service.  Service connection 
may be established for aggravation of a pre-existing injury or 
disease when there is an increase in disability in service.  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  Silence 
of the record on this point, however, may not be taken as 
indication of no aggravation, an opinion is needed.  See Verdon v. 
Brown, 8 Vet. App. 529 (1996); Wisch v. Brown, 8 Vet. App. 139 
(1995).

In this case, the military Medical Board found that the veteran's 
ankle disorder (and subsequent skin disorder as a result) was not 
aggravated by military service.  On the other hand, a December 
1998 statement from a private treating physician indicated that 
his condition was aggravated by the brief period of military duty.  
An October 1999 medical statement suggested that the condition 
worsened during active duty but offered no clear statement on 
whether there was a permanent increase in the pre-existing 
disorder.  As such, the Board finds that a remand is necessary for 
a medical opinion.  

Moreover, in order to make certain that all records are on file, 
while the case is undergoing other development, a determination 
should be made as to whether there has been recent medical care 
and whether there are any additional records that should be 
obtained.  Finally, the veteran is advised that while the case is 
on remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

In view of the foregoing, this case is REMANDED for the following 
actions:

1.  The RO should contact the veteran to determine the names, 
addresses, and dates of treatment of any physicians, hospitals, or 
treatment centers (private, VA or military) who have provided him 
with relevant treatment for his feet and skin disorders, not 
already associated with the claims file.  As part of this 
development, the veteran should be requested to provide any 
additional information pertaining to pre-military medical 
treatment for a foot/ankle disorder, to the extent available.  The 
RO should make all reasonable efforts to obtain medical records 
identified by the appellant.

2.  The claims file, to include records obtained pursuant to the 
above, if any, should be directed to an appropriate VA physician 
for an examination and medical opinion regarding the relationship 
between the veteran's pre-service ankle injury, in-service 
complaints and treatment, and current residuals.  After reviewing 
the records and examining the veteran, the examiner is requested 
to express an opinion as to the following questions:

* What is the nature of the veteran's current ankle and skin 
disorders?  

* Does the entire record covering the condition of the veteran's 
ankle/feet prior to, during, and subsequent to military service 
make it at least as likely as not (i.e., probability of 50 
percent) that any current disability represents an increase in 
disability of the underlying pre-service condition beyond the 
progress that was to naturally be expected by reason of the 
inherent character/nature of the condition?  If so, was any 
increase in severity due to the physical demands of military 
service?

* If it appears that the in-service complaints were acute and 
transitory, or constituted a temporary flare-up, that should also 
be noted.  

3.  Thereafter, the RO should re-adjudicate the issues on appeal.  
If the benefits sought remain denied, the veteran and the 
representative should be provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include the applicable 
law and regulations considered pertinent to the issues as well as 
a summary of the evidence received since the issuance of the last 
SSOC.  An appropriate period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



